     Case 1:19-cv-00324-DAD-JDP Document 29 Filed 09/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD DEAN RITTER,                             Case No. 19-cv-00324-DAD-JDP
12                          Plaintiff,
                                                      ORDER GRANTING DEFENDANTS’
13             v.                                     MOTION TO MODIFY THE SCHEDULING
                                                      ORDER
14    CONALL McCABE, et al.,
                                                      ECF No. 28
15                          Defendants.
16

17

18            Defendant’s motion to modify the scheduling order, ECF No. 28, is granted for good

19   cause. The last day to conduct depositions or file motions to compel related to any depositions is

20   now May 25, 2021. The last day to file dispositive motions is now August 1, 2021. The

21   deadlines regarding written discovery remain in place.

22
     IT IS SO ORDERED.
23

24
     Dated:         September 21, 2020
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27   No. 205.
28

                                                       1
